Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This action is in response to the papers filed on November 12, 2020. Claims 54, 59-62 and 65-75 are currently pending. Claims 54, 59-62, 65-68, 73 and 75 have been amended and claims 55-58 and 63-64 have been canceled by Applicants’ amendment filed on November 12, 2020. No claims were newly added. 
The examiner acknowledges receiving a Declaration under 37 C.F.R. § 1.132 executed  by Dr. Fallon Noto (“Noto Decl. ”) and filed on 11/12/2020.
It is noted that the Examiner attempted to contact Applicant's representative Meera Govindaraghavan via telephone on 1/28/2021 and 1/30/2021 and could not leave a voicemail each time. The Examiner attempted to further discuss a potential Examiner's claim amendment that was previously proposed and discussed during the two telephonic interviews held with Ms. Govindaraghavan on 1/21/2021 and 1/26/2021 to advance prosecution. No response has been received.

	Therefore, claims 54, 59-62 and 65-75 are currently being examined to which the following grounds of rejection are applicable.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Sequence Compliance
In view of Applicant’s amendment of the Specification at paragraphs [0038] to identify the amino acid of SEQ ID NOS 16 and 17, and paragraphs [00219] and [00247] to  identify SEQ ID NOS: 1, 2 and 3, the objection to Sequence Compliance, has been withdrawn. 

Drawings
In view of Applicants’ preference to keep FIG. 3 as part of the written description, the objection to FIG. 3 has been withdrawn. 
                                       Claim Rejections - 35 USC § 103   	In view of the Noto Decl., the rejection of claims 54, 59-62 and 65-75 under 35 U.S.C. 103(a) as being unpatentable over Kitada et al. (Nature Methods, 2007, Vol. 4, pp. 131-133; of record) in view Masui et al., (Experimental animals, Tokyo, 2004, pages 399-407; of record) and further in view of Shultz et al., (Nature reviews 2007; pp.118-130; of record), as evidenced by Murphy et al (US 2015/0047061; of record) has been withdrawn.
The Declaratory evidence executed by Dr. Fallon Noto, who is not one of the inventors, demonstrates the superior properties and advantages of an immunodeficient rat with homozygous disruptions in the Il2rg and Rag2 genes, referred to as an "SRG rat". The Noto Decl. states,
 “the SRG rat exhibits a superior ability to support: (a) faster tumor growth kinetics;
(b) development of larger tumors, ( c) dmg efficacy studies, ( d) patient-derived xenografts and (e) bacterial infection of human skin xenografts, while (f) showing minimal signs of graft vs. host disease of human skin engraftments. These abilities are striking and enhanced, particularly when compared to immunodeficient R2G2 and NSG mice. The differences likely arise due to surprisingly different consequences of deleting Il2rg and Rag2 genes on the immune system of the rat compared to the mouse”. (paragraph 18). 

As applicants concede at page 11 of the remarks filed on 11/12/2020 “This is surprising, since SRG rats and R2G2 mice carry the same genetic disruptions, and a person of ordinary skill in the art would have expected that they would show the same reductions in these immune cells”.
  

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 54, 59-62 and 65-75 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 54 has been amended to recite “a homozygous genetic disruption of the Il2rg gene and a homozygous genetic disruption of the Rag2 gene” as it is unclear what type of homozygous genetic disruption is encompassed by the quoted phrase. It is unclear whether the homozygous genetic disruption in each of the genes Il2rg and Rag2 is: (i)  a double-knockout of the two alleles of each Il2rg and Rag2 genes, (ii) a knock-down in which an insertional mutagen is integrated into the two alleles of each Il2rg and Rag2 genes (paragraphs [0087][0088][0181] of the published application), (iii) site-specific recombination into the two alleles of each Il2rg and Rag2 genes (paragraph [0094]) and others. As such, the metes and bounds of the claims cannot be determined.
The Specification provides support in Table 3, at  paragraph [0217], for phenotypes resulting from loss of function or "knockout" for homozygous Il2rg and homozygous Rag2, e.g., Rag1–/– and Il2rg–/–. Applicants and the declarant are on record as stating that “A person of ordinary skill in the art could have neither expected the superior properties of the SRG rats, nor the surprising effects of deleting 112rg and Rag2 on the SRG rat immune system” (page 12, 1st paragraph of Applicants’ remarks; the Noto Decl., ¶ 18) [emphases added], providing support for knockout mutations resulting in inoperative Il2rg and Rag2 genes. 
Claims 59-62 and 65-75 are indefinite insofar as they depend from claim 54.

Double Patenting 
Claims 54, 59-62 and 65-75 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5  of US Patent 9,314,005 in view of Shultz et al., (Nature reviews 207; pp.118-130) for the reasons of record as set forth at pages 10-12 of the non-final office action filed on May 12, 2020. 
The applicant has not provided arguments traversing the instant grounds of rejection, but instead has asked that the rejections be held in abeyance until there is an indication of allowable subject matter. Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has or will be filed to overcome the rejection.  As such, the rejections of record stand.
Conclusion
Claims  54, 59-62 and 65-75 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633